DETAILED ACTION

SUPPLEMENTAL EXAMINER'S AMENDMENT
The pending claims as provided by the 13 July 2022 examiner’s amendment were allowed, but contained a typographical error at line 1 of claim 3. This Office action is in turn being issued solely to correct this typographical error so as to align with the examiner’s amendment authorized for entry during the interview of record held with Ryan D. Smith on 15 June 2022. The remainder of the pending claims shall otherwise remain amended as set forth by the 13 July 2022 examiner’s amendment.

With respect to the 13 July 2022 examiner’s amendment, the application has been further amended as follows: 

(Currently Amended) The method of claim[ 2, wherein the target chamber temperature is less than the heat deflection temperature of the resin in the photocured state.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742